Citation Nr: 1003780	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of service connection for hearing loss.

2.  Whether there is new and material evidence to reopen a 
claim of service connection for tinnitus.  

3. Whether there is new and material evidence to reopen a 
claim of service connection for a right ankle disorder.  

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Entitlement to an increased rating for a left knee 
disability, status-post arthroscopic medial meniscectomy, 
which is currently rated at 10 percent for instability and 10 
percent for limitation of motion.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1992 to August 
1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of service connection for a right ankle disorder, 
having herein been reopened, and the applications to reopen 
the claims of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An application to reopen a claim of service connection 
for a right ankle disorder was previously denied by the RO in 
July 2006.  Evidence presented since July 2006 relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.

2.  The Veteran does not have a service-connectable right 
knee disorder.  

3.  The Veteran's left knee disability is not manifested by 
flexion to less than 120 degrees, extension to less than 0 
degrees, or moderate instability, and there is no evidence of 
dislocation of cartilage, malunion, nonunion, or genu 
recurvatum.  


CONCLUSIONS OF LAW

1.  The July 2006 RO decision denying the application to 
reopen the claim of service connection for a right ankle 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence sufficient to reopen the claim 
for service connection for a right ankle disorder has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2009).

3.  The criteria for service connection of a right knee 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

4.  The criteria for a rating in excess of 10 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

5.  The criteria for a rating in excess of 10 percent for 
limitation of motion of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5024 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for a right ankle disorder, considering the 
favorable outcome detailed below, VA's fulfillment of its 
duties to notify and assist need not be addressed at this 
time. 

With respect to the claim of service connection for a right 
knee disorder and the claim for increased ratings for the 
left knee disability, the RO provided the appellant pre-
adjudication notice by a letter dated in June 2007.  

Additionally, VA has obtained service treatment records, 
assisted the appellant in obtaining evidence, provided VA 
examinations to determine the nature and severity of the left 
knee disability, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

The Board notes that a VA examination was not conducted in 
conjunction with this claim of service connection for a right 
knee disorder.  In determining whether the duty to assist 
requires that a VA medical opinion be obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  There is no medical evidence of a service-
connectable right knee disorder during service and no 
indication that the Veteran currently has a right knee 
disorder.  For these reasons, the Board declines to obtain an 
opinion.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on this claim at this time.

New and Material

A claim of service connection for "twisted ankles" was 
initially denied in a June 1999 rating decision.  The Veteran 
subsequently filed an application to reopen the claim of 
service connection for a right ankle disorder.  This 
application was denied in a July 2006 rating decision.  These 
decisions are final based on the evidence then of record. 3 8 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection for a right ankle disorder was previously 
denied because, although the service treatment records 
documented treatment for right ankle sprain in August 1996, 
the evidence did not suggest that a chronic disorder onset 
during service or was causally related to service.  

In conjunction with the application to reopen, the Veteran, 
via his representative, has submitted a statement in which he 
reports continuity of symptomatology since the August 1996 
injury.  The Veteran is competent to report this history, and 
the Board finds this evidence both new and material in that 
it was previously unseen, it relates to an unestablished fact 
necessary to substantiate the claim, namely the existence of 
a chronic right ankle disorder since service, and it raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, 
the claim is reopened, and, to this extent only, the appeal 
is granted.  As will be discussed in the Remand portion of 
this decision, further development is required prior to the 
Board's adjudication of the merits of the Veteran's appeal.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The service treatment and examination records reflect no 
histories suggestive of a right knee disorder.  These records 
also generally reflect no findings suggestive of a right knee 
disorder, with the exception of an April 1998 examination 
record which reports that the Veteran had poor quadriceps 
strength, full extension, flexion to 135 degrees, and 
patellar crepitus in the right knee, for which he was 
diagnosed with retropatellar pain syndrome.  

The post-service evidence, which includes VA examination 
records dating in November 1998 and October 2005, reflects no 
findings related to the right knee.  This evidence also 
reflects no histories pertaining to the right knee until May 
2007, when the Veteran filed a claim for ratings higher than 
10 percent for right knee arthritis and right knee 
meniscectomy.  After determining that the Veteran was not 
service-connected for right knee arthritis or right knee 
meniscectomy (he was only service-connected for left knee 
arthritis and left knee meniscectomy), the RO treated the 
claim as a claim of service connection.  

As stated above, a current diagnosis is required for service 
connection to be warranted.  See also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  In this case, the evidence does 
not contain any competent evidence that the Veteran has been 
diagnosed with a right knee disorder.  

The Board notes that the Veteran's representative has argued 
that the Veteran's May 2007 claim suffices as evidence of 
diagnoses of right knee arthritis and status-post 
meniscectomy.  A layperson is only competent to report the 
existence of a "contemporaneous medical diagnosis," 
however.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  
In this case, the Veteran has not provided any information 
about when or by whom he was determined to have arthritis in 
the right knee or when he underwent a right knee 
meniscectomy; in other words, he has never reported the 
existence of a "contemporaneous" medical diagnosis and his 
history is not competent evidence of a current diagnosis.  

Furthermore, the evidence, as it stands now, does not suggest 
that the Veteran has a chronic right knee disability.  The 
Board notes that the evidence reveals an in-service diagnosis 
of retropatellar pain syndrome and the Veteran's current 
history of symptoms during and since service.  See April 1998 
examination record; July 2009 Informal Hearing Presentation.  
This evidence is not probative evidence suggestive of a 
current service-connectable disability, however.  Initially, 
the Board notes that the in-service diagnosis lacks probative 
value because the diagnosing medical practitioner fails to 
explain how he determined that the Veteran had retropatellar 
pain syndrome based on the reported findings (i.e. in the 
absence of a history of pain).  Furthermore, even if the 
diagnosis were probative, the Board finds the probative value 
of the Veteran's current history of continuity of 
symptomatology outweighed by his past silence as to any right 
knee pain or other problem during or after service (to 
include when filing claims in 1998, 2005, and 2006).  
Finally, even if the in-service diagnosis and history of 
continuity of symptomatology were probative evidence that 
retropatellar pain syndrome began in service and continued to 
the present, service connection would still not be warranted 
because retropatellar pain syndrome is not a service-
connectable disability:  it merely reflects the existence of 
pain, which is a symptom and not a disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).

In sum, the Board finds that the evidence does not suggest 
that the Veteran currently has a service-connectable 
disorder.  In the absence of such evidence, service 
connection is not warranted, and the claim must be denied.  

Increased Ratings

Service connection was established for a left knee 
disability, status post arthroscopic medial meniscectomy, by 
the RO in the June 1999 decision.  At that time, a 10 percent 
rating was assigned under Diagnostic Code 5257, which rates 
instability and subluxation.  The Veteran was later assigned 
a separate 10 percent rating for painful range of motion in 
the left knee by analogy to Diagnostic Code 5024.  See April 
2006 rating decision.  In May 2007, the Veteran filed a 
statement in which he claimed that higher evaluations were 
warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

A June 2007 VA examination record reflects the Veteran's 
history of pain and swelling in the left knee.  He explained 
that it felt "like [the left knee was] about to break 
apart".  The Veteran indicated that his left knee disability 
resulted in functional impairment by causing him to miss 
three to four days of work and preventing him from working 
around the house.  The Veteran denied flare-ups or the use of 
assistive devices.  He reported that he had tried using a 
brace, but it did not help.  Examination revealed tenderness 
in the medial and lateral joint lines and the peripatellar 
region.  Range of motion was from 0 to 120 degrees, with 
crepitus and pain throughout.  There was no additional 
limitation of motion after repetition, and incoordination, 
fatigue, weakness, or lack of endurance had no effect on 
joint function.  There was a small effusion and mild laxity 
to valgus stress with slight opening of the medial 
compartment.  A Lachman's test was negative.  The examiner 
diagnosed the Veteran with partial medial meniscectomy with 
slight mild instability and crepitation with painful range of 
motion.  

As noted above, the Veteran's left knee disability is 
currently rated at 10 percent under Diagnostic Code (DC) 5024 
for painful motion of the knee that is otherwise 
noncompensable under the limitation of motion criteria and at 
10 percent under DC 5257 for instability.  

Limitation of motion of the knee is evaluated under DCs 5260-
61.  To obtain a higher rating based on limitation of motion, 
the evidence must show that compensable ratings are available 
under either or both of those rating criteria.  See 
VAOPGCPREC 23-97 (separate ratings may be awarded for 
limitation of flexion and limitation of extension).  DC 5260 
provides a noncompensable rating for flexion limited to 60 
degrees, a 10 percent rating for flexion limited to 45 and a 
20 percent rating for flexion limited to 30 degrees.  DC 5261 
provides a noncompensable rating for extension limited to 5 
degrees, a 10 percent rating for extension limited to 10 
degrees and a 20 percent rating for extension limited to 15 
degrees.  Normal range of motion of the knee motion is from 
zero degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.  The appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  

After review of the evidence, the Board finds that a 
compensable rating is not warranted under either DC 5260 or 
5261, even after consideration of pain and other functional 
limitation.  The evidence indicates that the Veteran is able 
to fully extend, and to flex to120 degrees, without weakness, 
incoordination, or fatigability including after repetition, 
and although there was pain throughout range of motion, the 
range of motion is too significant to approximate the 
criteria for compensable ratings under either DC 5260 and 
5261.  Thus, a rating in excess of 10 percent is not 
warranted based on limitation of motion.  

A higher rating is also not warranted based on instability.  
DC 5257 provides a 10 percent rating for slight recurrent 
subluxation or slight instability, a 20 percent rating is 
provided for moderate recurrent subluxation or moderate 
instability, and a 30 percent rating is provided for severe 
recurrent subluxation or lateral instability.  In this case, 
the evidence only demonstrates a finding of "slight" 
instability, and it reflects no histories of falls, "giving 
out", or subluxation.  In the absence of evidence suggestive 
of "moderate" instability (or moderate recurrent 
subluxation), a higher rating is not warranted under DC 5257.  

The Board has also considered whether a higher or separate 
rating is available under an alternate diagnostic code but 
has determined that no other diagnostic code is applicable as 
there is no evidence of genu recurvatum, dislocation of 
cartilage, malunion, or nonunion, and although the Veteran's 
cartilage has been "trimmed"(during the September 1997 
partial medial meniscectomy), a separate rating is not 
warranted under DC 5259 for removal of cartilage as there is 
no evidence of post-meniscectomy symptoms other than those 
considered in the currently assigned evaluations.  See 
38 C.F.R. § 4.71a 5256, 5258, 5259, 5262, 5263.  See also 38 
C.F.R. § 4.14 (2009) (law against pyramiding prohibits the 
evaluation of the same manifestations under various 
diagnoses).  

The Veteran has reported that his left knee disability has 
caused him miss work on occasion.  As such, the Board must 
adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).


Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
left knee disability.  The competent medical evidence of 
record shows that his left knee disability is primarily 
manifested by pain, tenderness and limitation of motion.  
Many of the applicable diagnostic codes used to rate the 
Veteran's disability provide for ratings based on limitation 
of motion.  See Diagnostic Codes 5260, 5261.  The effects of 
pain and functional impairment have been taken into account 
and are considered in applying the relevant criteria in the 
rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202.  The effects of the Veteran's disabilities 
have been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time. 


ORDER

New and material evidence has been received; the claim for 
service connection for a right ankle disorder is reopened 
and, to that extent only, the appeal is granted.

Service connection for a right knee disorder is denied.  

A rating in excess of 10 percent for instability of the left 
knee is denied. 

A rating in excess of 10 percent for limitation of motion of 
the left knee is denied.  


REMAND

Further development is needed on the applications to reopen 
the claims of service connection for hearing loss and 
tinnitus.  For claims to re-open, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), Kent, 20 Vet. App. at 1.  Review of the 
record indicates that proper notice was not provided.  This 
must be done.  


Further development is also needed on the claim of service 
connection for a right ankle disorder.  Based on the evidence 
of in-service injury and the Veteran's history of 
symptomatology from the date of injury to the present, a VA 
examination should be conducted and a nexus opinion obtained 
to determine if the Veteran has a right ankle disorder that 
was incurred in service or is causally related to service, to 
include any incident therein.  See McLendon, 20 Vet. App. at 
79; 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) for the applications to 
reopen are fully complied with and 
satisfied.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

2.  Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature and 
etiology of any right ankle disorder.  
For any diagnosed disorder, the examiner 
is requested to state whether it is at 
least as likely as not that the disorder 
onset during service or is causally 
related to service or any incident 
therein.  The examiner is requested to 
provide a rationale for any opinion 
expressed, preferably with discussion of 
the in-service diagnosis of right ankle 
sprain in August 1996.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

3.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


